 ABILITIES AND GOODWILLAbilities and Goodwill, Inc. and Abilities and GoodwillAssociation of Professional Employees. Case 1-CA- 10344March 15, 1979DECISION AND ORDEROn November 14, 1977, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and General Counselfiled a brief in support of the Administrative LawJudge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order except as modifiedherein.The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) of the Act by discharg-ing 21 strikers on July 11, 1974, for engaging in pro-tected, concerted activity, and by thereafter refusingto reinstate them on July 18, 1974. We agree withthese conclusions of the Administrative Law Judge.To remedy these violations, the Administrative LawJudge ordered Respondent to offer immediate rein-statement to the discharged strikers and to reimbursethem for lost wages accruing from the date of theirrequest for reinstatement, July 18, 1974. The Admin-istrative Law Judge's proposed backpay remedy wasin accordance with established Board precedent.'However, for the reasons set forth below, we nowoverrule this precedent and, henceforth, for purposesof computing the employer's backpay liability, wewill treat unlawfully discharged strikers in the samemanner that we treat other employees who are dis-criminatorily discharged. Thus, we will no longer re-quire discriminatorily discharged strikers to requestreinstatement in order to activate the employer'sbackpay obligation.The issue is whether an unlawfully dischargedstriker, unlike an unlawfully discharged employee,must unconditionally request reinstatement in orderI In agreeing with the Administrative Law Judge that the employees' sick-out was protected activity, we do not rely on his comment that Respondentdid not contend that this action was illegal.2 See, e.g., Bartlet-Collins Company, 230 NLRB 144 (1977) (Member Jen-kins, dissenting); Michael Muldoon Elder, d/b/a Vorpal Galleries, 227 NLRB446 (1976) (then Member Fanning and Member Jenkins, dissenting); ValleyOil Co., Inc., 210 NLRB 370 (1974) (then Member Fanning, dissenting).I In his recommended Order, the Administrative Law Judge included thenames of two employees, Meredith Hewitt and Richard Schott, who appar-ently had made no request for reinstatement. Under the Administrative LawJudge's analysis, these 2 employees should not have been included in hisproposed remedial order, but under the approach adopted herein the 2 em-ployees are entitled to the same reinstatement and backpay nghts as theother 19 discharged stnkers.to trigger an employer's backpay obligation. We be-lieve that the equities and policies of the Act compel anegative answer. It is, of course, well settled that adiscriminatorily discharged employee is entitled to re-instatement and backpay from the date of the em-ployer's unlawful action. There is no requirement thatsuch employee first request reinstatement. Indeed,such a request, in all likelihood, would fall upon deafears when one considers that the employer has justfired the employee. In this connection, the Board hasfrequently said that it will not require a person toperform a futile act.4Furthermore, since it is the em-ployer who has acted unlawfully in discharging theemployee, the burden is on that employer to undo itsunfair labor practice by offering immediate reinstate-ment to the employee, and by reimbursing the em-ployee for all losses suffered from the date of its dis-criminatory action.The foregoing rationale is, in our view, equally ap-plicable to employees who are unlawfully dischargedwhile engaged in a lawful strike. A discharged strikeris a discharged employee, and is entitled to be treatedas such, for there is nothing peculiar to a strike whichjustifies dissimilar treatment. The nature of the em-ployer's unlawful conduct is not changed by the factthat the employee happens to be a striker at the timeof discharge. Furthermore, to require a dischargedstriker to request reinstatement would be no less futilethan it would be for a discharged employee. Thus, nological reason presents itself for treating the two cate-gories of employees differently. In both cases, the em-ployer has acted in violation of the Act in terminatingthe employee, and in both cases the burden rightfullyrests on the employer to remedy the situation. Ac-cordingly, we now hold that a discharged striker isentitled to backpay from the date of discharge untilthe date he or she is offered reinstatement.' To theextent that this holding represents a departure fromprior policy, that policy is hereby overruled.6While our dissenting colleague would adhere tothat prior policy and continue to place the burden onunlawfully discharged strikers to request reinstate-ment, it is our judgment that such a position does notbest effectuate the remedial purposes of the Act. Pre-4See, e.g., Macomb Block and Supply, Inc., 223 NLRB 1285, 1286 (1976);Mason City Dressed Beef Inc., 231 NLRB 735, 747-748, and fn. 3 (1977);Alexander Dawson, Inc., d/b/a Alexanders Restaurant and Lounge, 228NLRB 165, 179 (1977); Penzel Construction Company, Inc.. 185 NLRB 544(1970).s If the discharged striker responds to the employer's offer of reinstatementby continuing to withhold his or her services, the employer's backpay obliga-tion is tolled and the employee resumes the status of a striker. As such, theemployee will, of course, be required to request reinstatement upon the con-clusion of, or the striker's abandonment of, the strike. In addition, even inthe absence of an offer of reinstatement, the employer remains free to avoidor reduce its backpay obligation by establishing that the employee would nothave accepted the offer if made, or by any other evidence showing the incur-rence of a willful loss of earnings.6 For a discussion of the Board's prior policy, see cases cited in fn. 2, supra.241 NLRB No. 527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsumably, the dissent's position is founded on thepremise that backpay awards are generally inappro-priate for periods during which employees voluntarilywithhold their labor. We too accept this premise.Thus, there is no dispute between us that striking em-ployees-who have not been unlawfully discharged-are not entitled to backpay while engaged in a strikeunless and until they abandon the strike and requestreinstatement. Nor, we presume, is there any disputebetween us that unlawfully discharged employees-who are not strikers-are entitled to backpay fromthe date of their discharge, since under such circum-stances, the employer is clearly responsible for thedischarged employees' loss of earnings. The problemin resolving the issue herein is that the discharge of astriker creates an ambiguous situation. When dis-charged strikers withhold their services after the dateof the unlawful discharge, one cannot really be cer-tain whether their continuing refusal to work is vol-untary, i.e., a result of the strike, or whether the rea-son for not making application for reinstatement isthat the employer, by discharging the employees, hasunmistakenly impressed on them the futility of mak-ing such an application. Thus, "it becomes difficult, ifnot impossible, to determine whether the employeeswould have continued to strike and, if so, for howlong, had the opportunity to return to work beenavailable."7This uncertainty could, of course, be re-solved if the employees immediately apply for rein-statement, and, one might say, as our dissenting col-league does, that a showing of such an application isnot an unduly burdensome condition for establishingentitlement to backpay. However, because the uncer-tainty is caused by the employer's unlawful conduct,we will not indulge in the presumption that the dis-charge itself played no part in keeping the employeesout of work. Rather, it seems to us more equitable toresolve the ambiguity against the wrongdoer and pre-sume, absent indications to the contrary, that the dis-charged strikers would have made the necessary ap-plication were it not for the fact that the dischargeitself seemingly made such application a futility.Ignoring the burden that our prior policy placed ondiscriminatees, our dissenting colleague seems overlyconcerned with the impact which our approachherein will have on the discharging employer. How-ever, rather than require the discriminatees to engagein the vain procedure of requesting reinstatement, it isclearly less burdensome to require the wrongdoingemployer to advise his victimized employees that, al-though he discharged them, he is now rescinding thataction and offering them reinstatement. At that point,if an employee refuses to report to work, the above-stated ambiguity becomes resolved; it becomes clear' See Member Jenkins' dissenting opinion in Bartlett-Collins Company, su-pm.that the discriminatee wishes to resume the status of astriker; and the employer's backpay obligation, ifany, is tolled. In addition, as noted earlier, even if theemployer fails to offer reinstatement, it remains freeto seek to reduce backpay by presenting evidence thatthe employees would have refused such an offer ifmade, or that they failed to make a diligent effort tomitigate the backpay obligation by seeking interimemployment elsewhere. Such a burden is no differentfrom that which we ordinarily impose on an employerwho seeks to prove willful loss of earnings.8Accord-ingly, unlawfully discharged strikers will now be af-forded the remedial rights of other discharged em-ployees, rather than those of ordinary strikers.Finally, we note that the policy which we nowoverrule was itself subject to the exception that dis-charged strikers need not request reinstatement wheresuch request would be futile.9In our view, this excep-tion itself suggests the inequity of requiring dis-charged strikers to request reinstatement, for the factof discharge itself clearly impresses upon the employ-ees that their services are no longer desired and that arequest to return would be a useless gesture.'0Thus,under our reading of the word "futility," the excep-tion engulfs the rule."Applying the foregoing principles to the factsherein, we find that the discharged strikers were notrequired to request reinstatement in order to triggerRespondent's backpay obligation, for, as dischargedemployees, they were entitled to receive backpayfrom the date of their unlawful discharge. If any ofthe discharged strikers failed to make themselvesavailable for employment, and thereby incurred a' In this regard, after the discharge continued participation in the strike isnot, by itself, evidence of such willful loss because, notwithstanding suchcontinued participation, the discharged employees may still spend hoars notinvolved in strike activity seeking employment elsewhere, and thereby satisfywhatever requirements are necessary for unlawfully discharged employees tomitigate an employer's backpay liability. Thus, as in any compliance pro-ceeding, the crucial issue is not how the discharged employees spent theirtime, but rather whether the employer can show that, as a result of suchactivity, the employees were unavailable or unwilling to accept or seek em-ployment.'See, e.g., Valley Oil Co., supra.'0 Our colleague opines that the employees here hardly thought that such arequest was useless because they did, in fact, request reinstatement. Suchaction proves nothing, and certainly does not disprove that the employeesreasonably believed the gesture to be useless. The employees may have beenmotivated by nothing more than the stark fact that the then-prevailingBoard law generally mandated their request for reinstatement before back-pay could commence. Moreover, the futility of making the reinstatementrequest was especially borne out here by the fact that the request was refusedby Respondent.i" In fact, in Sigma Service Corporation, 230 NLRB 316 (1977), a casedecided under the prior policy, the Board adopted the decision of the Ad-ministrative Law Judge which applied the futility exception and required theemployer there to offer reinstatement where the only fact demonstratingfutility was the employer's clear indication to the employees that they werefired.28 ABILITIES AND GOODWILLwillful loss of earnings.2Respondent can prove thisfact at the compliance stage of this proceeding."In light of the foregoing, we shall modify the Ad-ministrative Law Judge's recommended Order as setforth below.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Abilitiesand Goodwill, Inc., Portland, Maine, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:i. Substitute the following for paragraph I (b):"(b) In any other manner from interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act."2. Substitute the following two paragraphs for 2(a),and reletter the subsequent paragraphs accordingly:"(a) Offer to the employees named below (exclud-ing Marvin Tanck, who has been reinstated) immedi-ate and full reinstatement to their former jobs or, ifsuch jobs are no longer available, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights and privileges, discharging,12 See fn. 8, supra.I" Our dissenting colleague attempts to make much of the fact that theresult herein fails to set forth the "cumulative administrative experience"necessary to overturn existing Board precedent. Such a position confuses theissue before us for, of course, there is no demonstrable basis for determininginstances in which past discriminatees have been prejudiced by our formerpolicy. In this regard, what our dissenting colleague fails to understand isthat the differences between us are not basecd on differing perceptions of ouradministrative experience, but are premised on a philosophical differenceregarding the remedial purposes of the Act. Thus the dissent presumes, ab-sent indications to the contrary, that discharged strikers fail to offer theirservices because of their continuing desire to strike and should, therefore,only receive the remedial rights of stnkers. We presume, absent indicationsto the contrary, that discharged strikers fail to offer their services because thedischarge made such an offer a futility and should, therefore, receive theremedial rights of ordinary discriminatees. In formulating our position, it isimportant to note that the result herein does not baldly overrule 30 years ofunanimous Board support for the position requinng unlawfully dischargedstrikers to request reinstatement. Chairman Fanning and Member Jenkinshave repeatedly dissented from the Board's reliance on such a remedial pol-icy. See, e.g. dissenting opinions in cases cited in fn. 2, supra. The abovediscussion adopts the rationale of those dissents and in so doing comportswith early Board decisions in this area. See, e.g., Gulf Public Service Com-pany, 18 NLRB 586-587 (1940), enfd. 116 F.2d 852 (5th Cir. 1940); AcmeEvans Company, 24 NLRB 71 (1941); Shellbarger Grain Products Co., NLRB 336 (1938).'4 As part of his proposed remedy, the Administrative Law Judge issued anarrow cease-and-desist Order enjoining Respondent from violating the Actin "any like or related manner." However, as the unlawful discharge of 21striking employees is of such a serious nature and strikes at the very heart ofrights intended to be protected by the Act, we shall issue a broad cease-and-desist Order requiring Respondent to cease and desist "in any manner" frominfringing upon employee rights. N.L.R.B. v. Enrwistle Mfg. Co., 120 F.2d532, 536-537 (4th Cir. 1941).if necessary, any replacements hired after the date oftheir unlawful discharges."(b) Make the employees named below whole forany loss of earnings which they may have suffered byvirtue of the discrimination against them by payingthem an amount equal to what they would haveearned from the date of discharge to the date thatthey are offered reinstatement. Such backpay is to becomputed in the manner set forth in the section ofthis Decision entitled Remedy.David AdamsRobert AndersonDonald CannanCecelia CormierKathleen DunnMaureen FaganDonald FlandersCecile GagneRobert GrossMeredith HewittNaomi KronlokkenJohanna LinnehanCorinne LyndsDonna QuinnRichard SchottRosanna SpurlingJan StroutJohn SullivanMarvin TanckElise ThibodeauCarl Wilder"3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER PENELLO and MEMBER MURPHY, dissenting:We would dismiss the complaint in this proceedingbecause the Respondent is engaged in charitable,nonprofit, essentially noncommercial activities whichqualify it as an organization over which the Boardshould not assert jurisdiction. As explained in our dis-senting opinions in Abilities and Goodwill, Inc., 226NLRB 1224 (1977), and The Rhode Island CatholicOrphan Asylum, a/k/a St. Aloysius Home, 224 NLRB1344 (1976), we adhere to Ming Quong Children'sCenter, 210 NLRB 899 (1974), in opposing theBoard's assertion of jurisdiction over noncommercialeleemosynary institutions. There is no need to reiter-ate at length in this decision arguments which havealready been made there.Our purpose, however, in this dissent is to protestthe majority's determination to forsake the Board'spolicy that employees who are unlawfully dischargedwhile on strike must indicate abandonment of thestrike and a willingness to return to work in order toinitiate the running of their backpay eligibility period.In so doing, they have overruled a practical and equi-table remedy supported by more than 30 years ofBoard precedent'5-to which, in fact, both Chairman'1 See, e.g., cases cited in fn. 2, supra; Roosevelt Roofing and Sheet MetalWorks, Inc., 204 NLRB 671 (1973) (former Chairman Miller, then MemberFanning, Member Penello); Astro Electronics, Inc., 188 NLRB 572 (1971)(former Chairman Miller, then Member Fanning; Member Jenkins. dissent-ing); Universal Services, Inc., and Associates, 184 NLRB 381 (1970) (formerMember McCulloch, then Member Fanning, Member Jenkins); Sea-WayDistributing, Inc., 143 NLRB 460 (1963); Elm Tree Baking Company, 139NLRB 4 (1962); Sea View Industries, Inc., 127 NLRB 1402 (1960); Wheat-(Continued)29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFanning and Member Jenkins have until recently ad-hered and contributed-without giving due deferenceto the cumulative administrative experience repre-sented by that precedent and without demonstratingthat the remedial policy herein adopted will betterserve to effectuate the purposes of the Act than itspredecessor. The crux of the majority's rationale forchanging the Board's backpay remedy is that "nological reason" presents itself for treating discrimina-torily discharged strikers differently from discrimina-torily discharged employees. We are thereby apprisedthat the backpay policy at issue has heretofore beentotally illogical. While many who have suffered ad-versity in Board decisions may welcome this unex-pected burst of candor, we question its veracity andwill not allow the venerable precedent cited in thisopinion to be so cursorily dismissed.The Board's broad discretionary authority underSection 10(c) of the Act to order backpay as a remedyfor unlawful discharge is well established." "And inapplying its authority over back pay orders, theBoard has not used stereotyped formulas but hasavailed itself of the freedom given it by Congress toattain just results in diverse, complicated situ-ations."'7In each instance, the "just result" to be at-tained is "a restoration of the situation, as nearly aspossible, to that which would have obtained but forthe illegal discrimination."' With that goal foremostin mind, the Board has, until now, held that unlaw-fully discharged working employees are eligible forbackpay from the date of their discharge, but unlaw-fully discharged striking employees ae eligible forbackpay only after an unconditional offer to return towork or, where there is evidence that any such offerwould be futile, after the general abandonment of thestrike.The use of a different backpay eligibility formulafor unlawfully discharged strikers is wholly equitable,consistent with the purposes of the Act, and illustra-tive of the Board's judicially approved propensity fortailoring make-whole relief to fit the specific circum-stances of an unfair labor practice. It does not allevi-ate, much less eliminate, the obligation of an em-ployer to rectify its wrongdoing. It does not in anyway impugn the incontestable employee status of aland Electric Cooperative, Inc., 102 NLRB 1119 (1953); National Gas Com-pany, 99 NLRB 273 (1952); Happ Brothers Company, Inc., 90 NLRB 1513(1950); Kallaher and Mee, Inc., 87 NLRB 410 (1949); Massey Gin and Ma-chine Works, Inc., 78 NLRB 189 (1948). The cases cited conclusively over-ruled the few earlier Board decisions to the contrary in this area. Althoughthe majority opinion intimates otherwise, an occasional lack of unanimityhas no bearing on the value of these cases as precedent. They have at alltimes represented the opinion of at least a clear majority of the Board'smembership.l* E.g., N.L.R.B. v. J. H. Ruttrrer-Rex Manufacturing Company., 396 U.S.258 (1969).'? Phelps Dodge Corporation v. N.L.R.B., 313 U.S. 177, 198 (1941)." Id., 194.striker-discriminatee.'9It does, however, recognizethe fundamental economic distinction between work-ing and striking employees at the instant discrimina-tory action is taken against them. Since the majorityopinion herein ignores this distinction and its control-ling significance on our make-whole remedial pur-pose, we must elaborate on them.Employees who are working at the time of theirdiscriminatory discharge are performing services fortheir employer in exchange for wages and other bene-fits. Accordingly, "the finding of an unfair labor prac-tice and discriminatory discharge is presumptiveproof that some back pay is owed."20The Board hasgiven remedial effect to this presumption by implyingthe continuation of the economic status quo through-out the period of discrimination and by placing uponthe employer the burden "to establish facts whichwould negative the existence of liability to a givenemployee or which would mitigate that liability."21In contrast, employees who are on strike at thetime of their discriminatory discharge are voluntarilywithholding services from their employer and are notentitled to compensation. Any subsequent loss ofwages "cannot conclusively be attributed to their dis-charge until the employees indicate their willingnessto abandon the strike."22With a logic that is nowbeing defied, the Board has consistently acknowl-edged the absence of the usual wage loss presumptionin its backpay orders for unlawfully discharged strik-ers by again implying the continuation of the eco-nomic status quo and by placing on the GeneralCounsel the burden to establish facts which wouldactivate a given striker's eligibility to backpay.The failure of my colleagues in the majority to ap-prehend the critical distinction between the status quoante unfair labor practice of working employees andthat of striking employees is a fatal oversite by itself.They have nontheless compounded their error by fail-ing to give weight to the Board's considerable practi-cal experience with the policy predicated on such adistinction. Their disregard for administrative experi-ence is in marked contrast to the Board's custom ofjustifying the modification or overruling of an estab-lished remedial policy by reference to a "cumulativeexperience" which has revealed the particular short-comings of that policy.23It may also render liable to'" The employer is, for instance, under a continuing obligation from themoment it commits the unfair labor practice to reinstate the discriminatee tohis employee status.25 N.L. R.B. v. Masiro Plastics Corporation, 345 F.2d 170, 178 (2d Cir.1965); The Madison Courier, Inc., 202 NLRB 808 (1973).1 N.L.R.B. v. Brown & Root, Inc., 311 F.2d 447, 454 (8th Cir. 1963).12 Kitty Clover, Inc., 103 NLRB 1665, 1667, (1953). Similar expressions ofthis theory may be found in several other cases cited in fn. 15, supra.u E.g., F. W. Woolworth Company, 90 NLRB 289 (1950).30 ABILITIES AND GOODWILLsharp judicial scrutiny a remedial determination bythe Board which, if reflective of our peculiar adminis-trative expertise, would ordinarily receive consider-able deference upon review by the courts.24In truth, the majority in this case would find nosupport for their position in an analysis of Boardcases involving the policy they have overruled. Forover three decades the backpay eligibility formula forstriker-discriminatee has met the test of practical ap-plication in a variety of situations. No apparent in-equity can be divided from this experience with re-spect to either the degree of compensation accordedunlawfully discharged strikers or to the evidentiaryburden placed on the General Counsel to introduceevidence of a particular individual's right to backpay.On the contrary, the flexibility inherent in the now-abandoned backpay standard has enabled the Boardto measure an employer's make-whole liability in aspecific factual context with reasonable accuracy. Incertain cases, as in the present proceeding, the Gen-eral Counsel has presented evidence of striker-dis-criminatee unconditional offers to return to work andthereby established their right to backpay datingfrom the time of the offer.25In other cases, the Gen-eral Counsel has been able to prove that any offer toreturn to work would have been useless, and theBoard has consequently invoked the doctrine of futil-ity to justify an award of backpay dating from thetime of a strike's general abandonment.2Notwithstanding the proven ability of the Board toeffectuate its remedial purpose under our establishedbackpay policy for unlawfully discharged strikers, anew policy has today been adopted which assumes abinilio that every striker-discriminatee would at alltimes be performing services and receiving wages butfor the commission of an unfair labor practice andplaces on the employer the burden to prove other-wise. Aside from the aforementioned logical flaws inthe legal fiction proposed, the new backpay policyentails a reliance on a sterotyped formula which theBoard has typically abjured.7In practice, the policyespoused by our colleagues requires the employer toprove an unlawfully discharged striking employee'scontinued support of the strike in order to mitigate orSee NLR.B. v. Seven-Up Bottling Co., 344 U.S. 344 (1953); PhelpsDodge Corporation v. N.L R. B., supra.1 It is notable that no party in the instant proceeding has excepted to theAdministrative Law Judge's Decision to award backpay to the 21 unlawfullydischarged stnkers from the date of the offer to return to work rather thanfrom the date of discharge.6E~g., Mid-West Paper Products Co., 223 NLRB 1367 (1976); UniversalServices, Inc., supra. The majority herein contends that "the fact of dischargeitself clearly impresses upon the employees that their services are no longerdesired and that a request to return would be a futile gesture." The absolutetruth of such a contention is difficult to accept when made in a proceedingwhere the subject discriminatees were not so impressed. as evidenced by theirpostdischarge offers to return to work.27 See fn. 17, supra.eliminate its backpay liability. The facts with regardto the issue of a striker's allegiance to the strike effort,however, lie peculiarly within the knowledge of thestriker. Absent evidence of an overt act in sympathywith the strike by the discriminatee, an employer willbe unable to make the requisite evidentiary showing.As a consequence, employers found by the Board tohave unlawfully discharged striking employees willon numerous occasions be required, in effect, to subsi-dize with backpay the continued passive participationin the strike by those employees.8This is not the "justresult" which the Board is dedicated to achieve in theexercise of its statutory remedial authority. It is, un-fortunately, a clearly foreseeable result under an in-flexible backpay policy which is far worse suited thanits predecessor to the task of accurately determiningthe economic positions of the parties involved whichwould have obtained but for the occurrence of anunlawful discriminatory discharge.In sum, we cannot subscribe to the majority's ill-considered overruling of the Board's longstandingbackpay eligibility formula for unlawfully dischargedstriking employees. That formula is more practical,more logical, and more consonant with the Board'smake-whole remedial purpose than the formulaherein adopted. We will therefore continue to adhereto the view that employees who are unlawfully dis-charged while on strike mrust indicate abandonmentof the strike and a willingness to return to work, un-less It would be futile to make such a showing, inorder to establish their eligibility for backpay.2"Cf. Southwestern Electric Power Company, 216 NLRB 522. (1975),wherein a Board panel majority held that an employer did not violate Sec.8(a)(3) and () of the Act by treating six employees as strikers and terrmnat-ing their sick leave payments when it had no objective indication of theirsympathies and reasonably believed that they supported a generally effectivestrike effort.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the chance topresent evidence and argument, the National LaborRelations Board has found that we violated the Na-tional Labor Relations Act, and has ordered us topost this notice:WE WILL NOT discharge, refuse to reinstate, orotherwise discriminate against our employees be-cause they have engaged in concerted activity ora protected strike for their mutual aid or protec-tion.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDercise of their rights guaranteed under Section 7of the Act.WE WILL offer to each of the employees listedbelow immediate and full reinstatement to thejob they held immediately before July 11, 1974,or, if that job no longer exists, to a substantiallyequivalent job, without prejudice to their senior-ity or any other rights and privileges previouslyenjoyed, discharging, if necessary, any replace-ments hired after the date of their discharges.WE WILL make the employees named belowwhole for any loss of earnings they may havesuffered by virtue of the discrimination againstthem by paying them an amount equal to whatthey would have earned from the date of dis-charge to the date that they are offered reinstate-ment, with interest.David AdamsRobert AndersonDonald CannanCecelia CormierKathleen DunnMaureen FaganDonald FlandersCecile GagneRobert GrossMeredith HewittNaomiKronlokkenJohanna LinnehanCorinne LyndsDonna QuinnRichard SchottRosanna SpurlingJan StroutJohn SullivanMarvin Tanck*Elise ThibodeauCarl Wilder*Since Tanck was reinstated to his job in 1974,we will make him whole with interest for the pe-riod prior to his reinstatement.ABILITIES AND GOODWILL, INC.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge: Thiscase was heard at Portland, Maine, on April 21-22, 1977.The charge was filed by the Abilities and Goodwill Associ-ation of Professional Employees on December 31, 1974'(amended January 21, 1977), and the complaint was issuedon January 25, 1977.2 The primary issue is whether theI All dates are in 1974 unless otherwise stated.2 On August 19, a petition for certification of representative was filed byRaymond McGuire (amended on the first day of the representation hearingset forth below, to show the name of the Petitioner as Abilities and GoodwillAssociation of Professional Employees). On November 6, 1974, the RegionalDirector for Region I dismissed the petition on the basis that the Boardlacked jurisdiction over the Employer. The Petitioner filed a request forreview of the dismissal with the Board and, on December 10, 1974, theBoard issued a ruling on administrative action remanding the petition to theRegional Director for the purpose of conducting a hearing. A hearing wasduly held on January 23. 24, 28; February 19. 20; and March 18, 1975. OnMarch 24, 1975. pursuant to direction of the Board, the Regional Directorfor Region I transferred the case to the Board for decision. On December I.,1976, the Board issued its decision, asserting its jurisdiction over the Em-ployer, and directed elections in two voting groups, the first being nonprofes-Company, herein the Respondent, discharged employeesand refuses to reinstate them because they engaged in awork stoppage and other concerted activity, in violation ofSection 8(a)(l) of the Act.Upon the entire record,' including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respondent,I make the following:FINDINGS OF FACT1. JURISDICTIONThe Company, a nonprofit organization, is established toprovide services for mentally, emotionally, and physicallyhandicapped individuals in the State of Maine. During1974, the Company had total revenues of $1,103,104 andpurchased supplies directly from sources outside the Stateof Maine valued at $22,022, and gas and oil valued at ap-proximately $42,000 from suppliers within the State whoreceived such gas and oil from outside the State. In 1977,the Company has a budget for expenditures in the amountof approximately $1,300,000, and primarily due to the in-crease in the costs of gas and oil, has a budget exceeding$50,000 for the purchase of gas and oil from supplierswithin the State, who receive such gas and oil from outsidethe State. The Company denies that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act. For the reasons stated in the representa-tion Case 216 NLRB 1224 (1975), 1 find that the Company,as an employer engaged in retail activities, meets the juris-dictional standards for retail enterprises,' and is an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAs found in Abilities and Goodwill, Inc., supra, Abilitiesand Goodwill Association of Professional Employees is alabor organization within the meaning of Section 2(5) of theAct.I11. THE ALLEGED UNFAIR LABOR PRACTICESA. Contentions of the PartiesIt is undisputed that on July 8 the Respondent dis-charged its director of rehabilitation services, Patrick Eisen-hart,5one of its two department heads, and that on July 9and 10, triggered by Eisenhart's discharge, approximately22 employees of the rehabilitation department staged a"sickout" and did not report for work. On July 11, at asional employees and the second being professional employees. Abilities andGoodwill, Inc., 226 NLRB 1224. The record does not disclose if an electionwas held or, if held, what the result of the election was.At the request of the General Counsel, official notice was taken of Abili-ties and Goodwill, Inc., supra. On the motion of Respondent, the transcript oftestimony in the above-cited representation case was received into evidence,solely on the issue of jurisdiction.4 Carolina Supplies and Cement Co., 122 NLRB 88 (1958); Siemons Mail-ing Service, 122 NLRB 81 (1958).The legality of Eisenhart's discharge is not an issue in this case.32 ABILITIES AND GOODWILLmeeting with Respondent, these employees were termi-nated: with the exception of two employees, Howard Hede-gard and Marvin Tanck. none of the remaining dischargedemployees has been reinstated.It is the General Counsel's contention that the underlyingcause of the employees' sickout on July 9 and 10 was to givethem time to prepare grievances concerning wages, hours,and other terms and conditions of employment, which wereto be turned over to Eisenhart, who, on their behalf and astheir spokesman, would present their grievances to theboard of directors of the Respondent agency. The GeneralCounsel accordingly asserts that on July I I, when theseemployees were terminated, they were engaging in pro-tected concerted activity for which they could not lawfullybe discharged, and that, in any event, on July 18 when theemployees unconditionally offered to return to work, Re-spondent acted unlawfully in refusing their request for rein-statement and in thereafter refusing or failing to reinstatethem.Respondent does not challenge the legality of the em-ployees' sickout on July 9 and 10, but contends that on JulyII, "the cause of their discharge was the employees refusalto remain at work or to continue in their employment un-less Patrick Eisenhart was in fact rehired," and that such ademand was unprotected activity. Respondent asserts thatit therefore had a legal right to terminate the employees, asit had to choose between retaining its Executive DirectorArthur Bennett or capitulate to the employees' demandsand reinstate Eisenhart.B. CredibilityThe record contains several basic testimonial conflicts, inwhich General Counsel's witnesses uniformly testified oneway, and Respondent's witnesses testified to the contrary.In most instances I have indicated my resolution of theseconflicts at the point in the section which follows where theparticular issue is taken up. However, chiefly because of thefact that many of the witnesses herein had testified on thesame subject matter before three previous tribunals,6I re-ceived an overall impression from the witnesses, chiefly thewitnesses for the General Counsel, that they knew the rolethey were to play as avowed "professionals," and knew theanswers that they thought should be given for the good oftheir cause, regardless of the facts. There was one notableexception to this role playing and seeking to give answershelpful to their cause, and that was Harold Berk, presidentof Respondent. Berk was a most impressive witness, an-swering all questions in a straightforward, articulate, candidmanner, with no evasion or embellishment. At the time ofhis testimony herein, Berk had completed 4 years of publicservice as the uncompensated president of the agency, andhe impressed me as a most conscientious citizen testifyingsolely to present the facts as he truly remembered them,and I have credited his testimony.6 The Cumberland County Superior Court of Maine, Abilities and Good-will, Inc. v. Elise Thibodeau, a petition for an injunction, July 29-30, 1974;the Maine Board of Arbitration and Conciliation, August 1974; and theMaine Department of Manpower Affairs, Unemployment Security Commis-sion, January 25, 1977.C. The June Management MeetingEisenhart had been hired in May 1972 as the director ofrehabilitation, one of Respondent's agency's two primarydepartments. The other major department was the opera-tions department, which was mainly concerned with mer-chandising and whose department head was Raymond Lu-cas. Employees on Eisenhart's rehabilitation staff, about 30in number, worked at all five agency buildings scatteredthroughout Portland: the central office, the extended em-ployment center and retail shop, the Elma Mitchell Voca-tional Evaluation Center, the Carlton House dormitory,and the Ingraham House dormitory.Eisenhart testified that in late June, he met with Execu-tive Director Bennett and Harold Berk,7president of Re-spondent, regarding "problems" at the agency. As a resultof the conference, he was told by Berk to compile "a writ-ten list of grievances from the staff," which he was to haveready in 2 weeks, when Berk returned from his vacation.On cross-examination Eisenhart insisted that he was nottold by Berk to present a list of his grievances, but a list ofstaff grievances, and that he used the words staff and staffgrievances during the conference.Berk testified that he had learned of dissension betweenBennett and Eisenhart, and thereupon called the meeting ofthe two at the executive director's office.' Berk opened theconference by stating to Eisenhart and Bennett that he hadheard they did not get along, and that he wanted to knowwhat was going on. Eisenhart proceeded to accuse Bennettof being dishonest, of skimming, of cribbing on expenses, ofnot knowing anything about rehabilitation, and stated thatBennett "wasn't worthy of being a pimple on rehabilita-tion's ass." In the hour long conference, Eisenhart alsostated that the agency's truck had been used by the son ofOperations Director Lucas for personal reasons, and thatLucas' son had been in an accident with the truck. Eisen-hart then stated that he expected that Bennett would firehim, and that if he was fired he would pull all his people outwith him. Bennett commented that he did not think Eisen-hart could do that. Berk testified that he then directed Eis-enhart to "go back and put his allegations on paper, withwhatever supporting evidence he could put together." Hepromised that when the "letter" was received, he wouldappoint a committee, the "allegations" would be investi-gated, and a full hearing would be held.On cross-examination Berk strongly denied that Eisen-hart referred to problems of his staff, or to poor workingconditions, or to any question about discrimination againstsome female employees with respect to rates of pay. Berkstated that if Eisenhart at any time had stated that otheremployees had criticisms of Bennett, he would have askedwho they were and their names would have been broughtinto the conversation. Berk further testified that the onlymatters discussed were Eisenhart's personal experienceswith Bennett and "Nothing else," and that the only timeBerk's office as president of Respondent was an unpaid one; he was alsopresident and general manager of a Portland shoe manufacturing company.I Berk was surpnsed to hear of this dissension, as several weeks previouslyhe had met with Eisenhart at dinner; they had discussed the workings of theagency and its future in detail, and Eisenhart had not mentioned any dissen-sion.33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the staff was mentioned was when Eisenhart statedthat he would pull the staff if he was fired. The meetingconcluded with Eisenhart agreeing to prepare a list of theaccusations he had made against Bennett and to formalizethese in a letter to Berk.Eisenhart was an evasive, argumentative, inexact witnessand I do not credit his testimony except where uncontested.An example of this is his answer after testifying that he wascertain that a report (G.C.Exh. 2) had been turned over tothe board of directors on July 8 and also testifying that hewas not asked by Berk to present a list of Eisenhart's griev-ances, but a list of the staffs grievances.Q. Are you as certain of that fact, sir, as you were ofthe fact that the list of grievances was given to theboard of directors on July 8th?A. When you say you, Mr. DeTroy, in my capacityas director of rehabilitation? That could be a veryequivocal term. If you're talking about in my capacityas director of rehabilitation, translating it to the boardof directors-is that what you're talking about? Or, areyou talking about my personal-my alone kind ofthing? Because I think it's very difficult for me to sepa-rate from that-separate my personal versus the entirestaffs.I credit Berk's testimony that the charges made at thismeeting were Eisenhart's personal complaints targeted atthe executive director's alleged mismanagement of theagency, and that grievances, as grievances of the staff, werenot mentioned. Berk's testimony that Eisenhart stated thathe would pull the staff if he was fired was uncontradictedand is credited.D. The June 28 Rehabilitation Staff MeetingEisenhart testified that after this meeting with Berk andBennett, he had "at least three" meetings with employeesabout grievances. The first meeting was held at the home ofthe assistant rehabilitation director, Dick Schott, with twoother rehabilitation department employees, Donald Can-nan and Cecile Gagne. The second and third meetings, ac-cording to Eisenhart, were held at Eisenhart's house withthe majority of his staff, over 20 people, present.'0RobertGross, an avid witness for the General Counsel, admittedon cross-examination that the question of grievances hadbeen brought up to the rehabilitation staff for the first timeat the late June [28] meeting.However, there can be no doubt but that staff grievanceswere discussed at this June 28 meeting. Howard Hedegard,an employee of the Respondent in 1974 as well as at thetime of the hearing, was called by the Respondent as itswitness. He fixed the date of this large "rehab" staff groupmeeting as June 28, although he admitted that there hadbeen some prior small meetings. Hedegard testified that atthis June 28 meeting Eisenhart informed his staff, that he9 Subsequent witnesses of the General Counsel testified conclusively thatthe report had not been compiled by July 8 and, in fact, was turned over tothe directors on the evening of July 10.mi All other staff witnesses testified that there was only one large meeting inJune, and I so find.had had a meeting 2 days prior [June 26] with Bennett andBerk, and that he had informed Berk that he thought thatBennett and Lucas were incompetent; that, as a result ofthis charge, Berk had requested him to complete a list ofwhat he thought was wrong at the agency to prove thisincompetence; and that Eisenhart then asked the staffmembers to "compile any grievances that we had with ourparticular programs, primarily due to funding."" Hedegardalso testified that Eisenhart stated he thought that he wouldbe fired because of his endeavors; and upon hearing this,the group decided that if anyone was fired they would meetagain to decide what to do, "but that some action would betaken to protect either Pat or other members of the rehabstaff." Gross testified that he was involved in that part ofthe conversation that dealt with some action would betaken if any staff member was fired.E. The Events of July 8, 9, and 10On the morning of July 8, Monday, Eisenhart was dis-charged by Executive Director Bennett. There is no ac-count of what occurred at this meeting by either Bennett orEisenhart, and it is not material to this case. Eisenhartthereafter informed Hedegard and several other rehabilita-tion staff employees of his discharge, and advised them thatthere would be a meeting at his house at 5:30 p.m. thatevening. A meeting was held that night, attended by a largenumber of staff employees, estimated by Gross to be about25 to 30 and by Hedegard as about 25. The meeting lastedabout 2 to 3 hours. When asked by Respondent's counselwhat happened at the meeting, Hedegard replied:At that meeting there was some discussion as towhat had happened, that is Pat's being fired, as to ourgrievances, as what we were going to do about that asa rehab staff. We decided without a doubt that wewould all call in sick the following morning, and thatwould give us time to get together to finalize the prep-aration of this grievance list.Hedegard further testified:Everybody wanted to stay out because they wantedto get this task force report put together and the otherreason was because at the meeting of June 28, they hadpromised that if a rehab member was fired, we wouldmeet and determine what we were going to do. And atthis time the group decided that they were supportingEisenhart.At this July 8 meeting there was also a discussion by thegroup as to whether there was a Maine state law that wouldallow employees to call in sick for a 3-day period, withoutthe necessity of providing a note from a doctor indicatingthat they had actually been sick. They expressed concern1" On July 4 Hedegard did turn in to Eisenhart a three page, rambling,social worker's report, mildly decrying the lack of adequate financing forIngraham House, for which he was house manager (G.C. Exh. 6). Specifi-cally, he stated that the Ingraham House needed a full-time maintenanceindividual, two new furnaces, furniture, and carpeting. While these itemswould improve the health and welfare of the mentally, emotionally, andphysically handicapped individuals (referred to by the witnesses as clients) inthe house, they would also obviously make better working conditions forHedegard and his assistants.34 ABILITIES AND GOODWILLabout their status as employees, if they were out more than3 consecutive days.On the following day, July 9, rehab staff employees, in-cluding Gross, Kathleen Dunn, Donald Cannan, NaomiKronlokken, Jan Strout, and Cecile Gagne called into theagency and reported sick. All admitted that they partici-pated in the "sickout." When asked on direct examinationwhy they participated in the sickout on July 9 and 10 theygave virtually the same answer. Cannan stated the replymost completely: "We had grievances to present to theboard, and we felt our spokesman had been terminated thatday; we felt there was one way of doing it one-one way ofgetting the board of directors to listen to us, to our griev-ances that we had."Gross testified that after calling in sick, he then went tothe home of Eisenhart, where there was a meeting of seniorstaff members. Here, they took the raw data that the staffhad compiled on grievances pursuant to the meeting ofJune 28. The senior staff members read them over and putthem into their final form. After they finished each section,various staff members with typewriters began typing thereport. The task force report was finally compiled and puttogether on Wednesday evening, July 10, around 8 or 9p.m. Various staff members were given these documents totake to the members of the board of directors at theirhomes.'2Cannan, Adams, Schott, and Hedegard were thenchosen as spokesmen to meet with the agency's rehabilita-tion committee on the following day.'Marvin Tanck, another witness called by Respondent,"testified that he was aware that the employees were writingup some sort of written documentation of the problems asthey saw them on July 9. He also agreed that on Tuesday,he was one of the persons who went over the various state-ments that people had turned in to Eisenhart form compil-ing a rough draft.On the morning of July 10, while the staff members werepresent at Eisenhart's house, a request came from PatriciaCorey, a member of the board of directors, to meet with hersubcommittee on rehabilitation. Gross, Hedegard, Adams,Cannan, and Gagne proceeded to meet with Mrs. Corey,Tanya Shapiro, and a third member of the subcommittee,William Reilly. As Gross testified, these three members ofthe board requested that the members of the staff return towork and raise their grievances through proper channels.Gross maintained to them that the firing of Eisenhart hadcut off their channel to the board, although he did not ex-plain why this was so. Gross, when asked if he told thesubcommittee what their grievances were, evasively replied,"I don't recall, but I don't think that we did." None of themembers of the board's subcommittee testified.Following this meeting with the board subcommittee, thesame employee committee went to the office of attorneyRaymond G. McGuire to discuss the legal rights of employ-ees, particularly in regard to the State of Maine law on12 Eisenhart's testimony that the report was completed on July 8 and deliv-ered by hand to members of the board on the same evening is obviously inerror.13 Gross testified that the June 28 meeting was run jointly by Eisenhart,Cannan, and Gagne. The record is clear that Cannan, Gagne, and Grosswere the chief spokesmen and leaders of the group during the week of July 8.14 Tanck was one of the two members of the staff who had been rehiredsubsequently to his discharge. He was obviously a friendly witness to Re-spondent, and I credit his testimony.sickouts. The committee was told by McGuire that it wasobvious that they were not sick, as they were spending thetime having meetings, typing things up, and running allover town.'On the evening of Wednesday, July 10, the rehab staffmet again at Eisenhart's house. Although apparently therewas no formal vote, the group decided that it would returnto work the following morning and as Gross testified, "towork the whole next day and to meet Thursday evening, todiscuss any further action." Gross and Gagne testified thatno conditions were placed on their return to work. Oncross-examination, when Gross was asked if at any timefrom Monday, the day Eisenhart was fired, until Thursdaymorning, was Eisenhart's rehiring a condition of the groupas to their returning to or remaining at work, he answeredat no time.Hedegard testified that it was decided that if Eisenhartwas not reinstated, or if there was not some assurance thatthere would be a full meeting of the board with the fullrehabilitation staff, they were going to call in sick again."Tanck testified that on Wednesday night the main emphasiswas on Eisenhart's reinstatement and the hope that theycould have a meeting with the full board of directors.The task force documentGeneral Counsel's Exhibit 2, referred to as the task forcereport, was admitted into evidence without objection byRespondent. It is a Xerox copy of the only copy that theRegional Office had during its investigation, and is, overall,a peculiar document. It consists of 29 pages, with the con-tents thereof typed on obviously several different typewrit-ers. The first 10 pages are not numbered at all, but begin-ning with page II, each page thereafter is numbered byhand in the right hand corner, by plainly different hand-writings.The front page identifies the document as "Task Forceon Problems at Abilities & Goodwill, Inc.," and then reads"completed by 22 members of the Rehabilitation Staff andpresented all or in part to Abilities and Goodwill on orbefore July 8, 1974." This is obviously incorrect, as the rec-ord is clear that staff members only started to put the reporttogether on the morning of July 9 and finished it late in theevening on July 10.1'The second page, which purports to be a letter addressed"To whom it may concern" is also misleading. Its contents" Gross participated in the sickout on July 9 and-10, but admitted that hewas not sick those 2 days. When asked, to the best of his knowledge, ifanyone was sick, he answered "I don't know." This is a typical evasiveanswer, in which he sought to give the answer that he thought would besthelp his former associates. I do not find that Gross was a credible witness,and I have relied on his testimony only in those instances where the facts areundisputed."6 By Wednesday evening, Hedegard had become disillusioned with thestaff's actions. He stated that it became obvious to him that the group wasconsidering Eisenhart over-and-above the handicapped. At that point hebegan to challenge the group and was thereafter ostracized. While the tenorof Hedegard's testimony was inclined to be favorable to the cause of theagency. he answered questions both on direct and cross-examination in asincere, frank manner; I credit his testimony, much of which supports theposition of the General Counsel.'7 Copies of the report were delivered to the homes of board members after9 p.m. that evening.35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly indicate that it was typed sometime after the meet-ing of July 11; therefore, it could not have been part of thetask force report "presented all or in part to Abilities andGoodwill on or before July 8, 1974," as stated on the frontpage.The third page reads, "This Report is respectfully sub-mitted by," and thereafter contains the signatures of 20 em-ployees including Eisenhart's. Under the signatures istyped, "Former Staff at Abilities and Goodwill, Inc. firedby Mr. Arthur G. Bennett from their positions, 7/8/74 thru7/12/74." Obviously this third page also could not havebeen part of the task force report presented to Respondenton or before July 8.It is readily apparent that the first three pages of thisexhibit could not have been attached to the sheaf of papersdelivered to the board members on the evening of July 10,nor could they have been part of the sheaf of papers in thehands of board members on the morning of July I 11. Atsome date thereafter, these three pages were added to thattask force report, undoubtedly by employees of the rehabili-tation staff; these pages are spurious and misleading, andgive me pause to discredit the entire exhibit. Inasmuch asRespondent did not object to its receipt, I will disregard thefirst three pages and review the balance of its contents.An examination of the remaining 26 pages reveals a ram-bling, disconnected number of vague charges and allega-tions about financial affairs and procedures of the agencyand is, in major part, directed against Director Bennett'shonesty and competency. While most of the complaints re-fer to working and living conditions of the clients, some ofthem refer to working conditions of rehabilitation staff em-ployees. Page 10 of the report reviews the problems ofwheelchair persons with the agency's toilets and drinkingfountains, and is followed by a recommendation: "Thattwo architecturally accessible bathrooms with low drinkingfountains be provided to accommodate the needs of wheel-chair clients and staff on Forest Avenue." The first com-plaint relating to staff employees only appears on page 16.Here it is alleged that there is discrimination in wage pay-ments to women in that men on the staff are paid higherwages than women. The report then recommends variouswage increases and establishment of a merit rating system.The report thereafter requests improvements in variousworking conditions, such as partitioned offices for privacy,a new furnace, additional bathrooms, a motor vehicle forthe center, additional full-time and part-time employees,and a change in the way grievances are handled. The reportalso requested that a pension plan be established for allemployees. In sum, the task force report does contain someemployee grievances concerning wages and working condi-tions.F. The Events of July 11On the morning of July 11 some of the rehabilitation staffemployees returned to work, although the number is un-known. Hedegard testified that he reported to the IngrahamHouse at 7 or 7:15 a.m. and spoke with Director Bennett.Bennett was passing out medications to clients and Hede-gard told him that he would like to come back to work andthat he was coming back with no demands or conditions.Bennett advised him that he was busy and that Hedegardwould have to leave and see him later in the day; Hedegarddid leave. Tanck testified that on Thursday morning hewalked into his office, whereupon his immediate supervisorcame to him, said that Director Bennett was at a board ofdirectors' meeting that morning, asked him to please returnhome, and stated that the director would call him as soon ashe was finished at the board meeting. Tanck left. KathleenDunn testified that she and employees Richard Schott,John Sullivan, and Gross returned on Thursday morning towork at the 803 Forest Avenue facility. She was advised byone of the office staff that Director Bennett had stated thatshe was not to report to work until further notice. Gagnealso testified that when she returned to work at her station,she was told by her supervisor that Bennett had requestedthat she leave until further notice.Gross testified that he returned to work on Thursday atapproximately 7:30 a.m.; he claims that he was in a coun-seloring session with a handicapped individual when Direc-tor Bennett came to his office and told him do not report towork until further notice. Gross and other employees ofthat branch left the premises and went to the Elma MitchellVocational Evaluation Center where Gross knew that therewas an emergency meeting of the board of directors. Whenhe arrived he could see employees from the other branchesstanding around the center. According to Tanck, someoneasked the group to come inside, and about 18 or 20 mem-bers of the rehabilitation staff went in."Harold Berk had been informed on the evening of July 8by Director Bennett that Eisenhart had been fired. Accord-ing to Berk, Bennett told him over the telephone that Eisen-hart "had meeting after meeting with his staff" and that thepurpose of the meetings was not to improve the working ofthe organization but rather to destroy the organization. Onthe next evening, July 9, Berk, who was away on vacationin New Hampshire, learned of the work stoppage. He cameback to Portland on Wednesday morning and made ar-rangements to call a meeting the next day of the board ofdirectors. He candidly admitted that he was upset about thefact that the employees were engaged in a work stoppage,but he added that anyone has a right to quit his job, and hetook their action as an indication that they no longerwished to work at the agency.Berk called for a meeting of the full board for July I I at8 a.m. at the evaluation center. The night before he hadreceived "a sheaf of papers," General Counsel Exhibit 6,but he had had no opportunity to look at the papers priorto the meeting. Berk reported to the board9that on the daybefore Cannan had telephoned him and stated that if Eisen-hart was not rehired, the staff employees would not returnto work. Board member Tanya Shapiro reported that shehad been informed by some of the staff that they wanted tomeet with the entire board of directors and that she hadinformed them that if they came back to work, she wouldattempt to arrange a meeting for them with the entire" The person who invited the employees to come in was attorney HerbertBennett, Berk's business attorney; Berk had requested him to attend thismeeting. Attorney Bennett is not related to Director Bennett."1 Attorney Bennett had arrived shortly before Berk and had alreadytalked to the board members when Berk appeared. The attorney testifiedthat when he asked the people to come inside so that they could have adiscussion, Gagne had replied "Who the nell are you-we don't have to talkwith you," and that she said "Well, we're going to talk to the full board ornobody."36 ABILITIES AND GOODWILLboard. It was decided that it would be too unruly a meetingto have 50 people present. The board then instructed Berkto get the employees back to work so as to service the cli-ents, because it was the clients who were important. Theboard then directed the two Bennetts and Berk to go outand talk to the assembled employees and to try to get themto go back to work.?Vast amounts of testimony were given by many witnessesas to who said what to whom at this meeting. However,Berk's testimony as to what occurred was in the main un-contradicted, and I credit it. Cannan and Gross were thechief spokesmen of the assembled employees, and in thecourse of the meeting there was a discussion as to whether acondition of their going back to work was the rehiring ofEisenhart. Berk repeatedly told the employees that theboard wanted them to go back to work, and that the boardwould appoint a three-member committee to five-membercommittee to meet with a committee appointed by the staff,and at that time they could "air all grievances, whateverthey are." Upon not receiving a satisfactory response, attor-ney Bennett then stepped forward and said "Wait a minute.Do I understand that a demand of this group is that theywill not go to work until Eisenhart is rehired?" When therewas no response, Berk asked "Does anyone disagree?"Upon receiving no response, Berk himself asked if the rein-statement of Eisenhart was a condition of their going backto work, and Cannan, who had been the chief spokesman,answered that is was." No one stated that he or she dis-agreed with Cannan's answer, and Gagne admitted that sixor seven persons agreed.2Berk further testified that it was clear to him that no onewould go back to work until Eisenhart was rehired. He thentold the group that the board would have to find people totake care of the clients, and he adjourned the meeting. Berkadmitted that it was his understanding that these peoplehad voluntarily quit or had been terminated.23He also ad-mitted that one of the employee demands was to meet withthe full board of directors.The meeting broke up abruptly, and some staff memberswent to Eisenhart's house. That evening there was a generalmeeting of the staff at Eisenhart's just as on the previousthree evenings. Hedegard did not attend this meeting; on0 There is no evidence to show that the members of the board knew thatsome employees had attempted to return to work earlier that morning. Berktestified that he did not know that any employees had returned to work.While attorney Bennett testified that he knew that some employees hadreturned to work. he did not claim to have imparted that information to anyboard member.l Cannan denied that he stated that Eisenhart's reinstatement was a con-dition of their returning to work, claiming that he said it was "one of thethings they wished to talk about." At a hearing before the CumberlandCounty Superior Court on July 29 and 30, 1974, the transcript showed thatCarmnnan had testified that one of the conditions of the group for a return towork was the reinstatement of Eisenhart. Cannan was not a forthright wit-ness, and repeatedly replied that he could not recall what he said at the JulyII meeting; at one point he stated I don't remember what I said that day."I credit Berk's and Bennett's testimony that Cannan stated that one of theconditions of the group's return to work was the reinstatement of Eisenhart.22 The General Counsel in his brief conceded that "some employees" an-swered in the affirmative when asked if it was correct that the reinstatementof Eisenhart was a condition of their returning to work.2 Attorney Bennett testified that the employees were told that if they leftbecause they were requiring Eisenhart's reinstatement they were terminatingtheir employment.the next morning, upon going to see Director Bennett, heresumed his employment.G. The July 18 Request To Return to WorkBy letter dated July 18, 20 employees of the rehabilita-tion staff, including Eisenhart, signed a letter addressed toDirector Bennett that read as follows:Please be advised that on July I i, 1974, the Rehabilita-tion Staff of Abilities and Goodwill was told by ArthurBennett or staff members under his instructions not toreturn to work until further notice. On July 12, 1974 acourt restraining order made it a criminal offense forany of us to return to work on Goodwill property.Please be advised that we are willing to return to workunconditionally because of our concern for our clients.On July 22, attorney Bennett, by a letter addressed toattorney McGuire, responded to the staffs letter (G.C. Exh.5). Bennett acknowledged that their letter stated that theywere willing to return to work unconditionally, and he thenwent on to state:However, that letter also reveals a serious misconcep-tion of the instructions given by me to the variousmembers of the Rehabilitation Staff on the morning ofJuly 11, 1974. At that time, I informed all the employ-ees who were present outside the board meeting at theElma L. Mitchell Vocational & Medical Center thattheir service with Abilities and Goodwill was termi-nated. Any instructions given earlier that day by Mr.Arthur Bennett or various staff members were obvi-ously superceded at that time.The attorney's letter concluded by stating that the facilitywas willing to accept applications from the signatories ofthat letter, but that each such application would be consid-ered as a new application.H. Analysis and ConclusionsBoth the General Counsel and Respondent cite the sameBoard decision as containing the fundamental Board lawapplicable to the instant case, Dobbs Houses, Inc., 135NLRB 885, 888-889 (1962). In Dobbs Houses, 16 waitress-employees walked out following the discharge of the assist-ant manager. The respondent therein contended that theassistant manager's discharge was the cause of the strike,and that when the employees struck in protest of such dis-charge they were not engaged in protected activity. In find-ing that the employees were engaged in a protected eco-nomic strike, the Board said:..concerted action by employees to protest an em-ployer's selection or termination of a supervising em-ployee is not automatically removed from the protec-tion of the Act. Each case must turn on its facts.Where, as here, such facts establish that the identityand capability of the supervisor involved has a directimpact on the employees' own job interest and on theirperformance of the work they are hired to do, they arelegitimately concerned with his identity. Therefore,strike or other concerted action which evidences the37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees' concern is no less protected than any otherstrike which employees may undertake in pursuit of amutual interest in the improvement of their conditionsof employment.The record is clear that Eisenhart intensely disliked anddisrespected the executive director, Arthur Bennett. As tothe meeting of June 26 called by Board President Berk tolearn why the two were not getting along, I have creditedBerk's testimony that Eisenhart's criticisms were his per-sonal feelings and experiences against the director, chieflyrelated to financial matters of the agency, and were not thecriticisms of his staff.However, when the board president opened the door toEisenhart to present his written complaints, it is clear thatEisenhart availed himself of the opportunity to includetherein all of the individual complaints of the employees onhis staff. At the June 28 staff meeting, grievances of individ-ual staff employees were discussed. Hedegard, who laterspurned the strike and returned to work to aid the handi-capped, admitted that Eisenhart had requested the 20 staffmembers present to compile any grievances they had relat-ing to their programs. After Eisenhart stated that he prob-ably would be fired, it was also agreed that the group wouldtake some action to protect Eisenhart or any other memberof the staff. Plainly, the members of the rehabilitation stafflinked themselves and their problems at the agency withEisenhart.During the following week, some employees did work atcompiling grievances. Hedegard's report to Eisenhartpointed up the need of new furnaces, furniture, and carpet-ing which would make the Ingraham House more livable.Director Bennett knew that employees were meeting withEisenhart; on the day of Eisenhart's discharge, he informedBerk that Eisenhart had been holding meeting after meetingwith his staff to destroy the organization.On the evening of July 8, the day on which Eisenhart wasdischarged, the vast majority of the rehabilitation staffshowed its common cause with its director by gathering athis house to plan what their future course of action shouldbe. Again, relying on the testimony of Hedegard, Respon-dent's own witness, the members of the staff mutuallyagreed to call in sick the next morning, so "that would giveus time to get together to finalize the preparation of thisgrievance list." By now their own conditions of employ-ment had surfaced, and they were looking to Eisenhart topresent them to the board of directors.On the following 2 days, senior staff members, withEisenhart's guidance, took the individual statements ofgrievances that had been submitted by members of the staff,read them, and compiled them into the task force report. Itis true that this report is not similar in style or contents to astandard form of grievance that is normally filed in an in-dustrial plant situation. The report contains charges of fi-nancial mismanagement, nepotism, dishonesty, and incom-petency that relate to management functions. However, thereport also contains basic grievances of employees affectingtheir working conditions, as well as a grievance on thewages paid to females and a grievance requesting a pensionfor all employees.During the 2 days that the employees were engaged inthe sickout, it is clear that they were engaged in protected,concerted activity by remaining off their jobs, and were, infact, engaged in an economic strike. Citizens Trust Bank,206 NLRB 320 (1973); Lisanti Foods Inc., 227 NLRB 898(1977). Respondent does not contend that this job actionwas illegal and in its brief states that there is no evidencethat the employees were discharged for engaging in thesickout, and I so agree.Turning now to the morning of July I I, there undoubted-ly was some confusion with the board members assembledin one room and the employees in an adjoining room. Theboard members were unaware that any employees had at-tempted to return to work earlier that morning, and theirbasic instruction to Berk and attorney Bennett was to getthe employees back to work to take care of the agency'shandicapped clients.But it is clear that when Berk and attorney Bennett metwith the assembled employees, the employees had two de-mands that had to be met before they would return towork: (I) that Eisenhart, their leader and catalyst, be rein-stated; and (2) that the employees have a meeting with thefull board of directors, in order to present their grievances,as specified in the task force report, face-to-face. An earlieranalysis of the grievances clearly reveals that a number ofthe grievances concerned the day-to-day working condi-tions of the employees, such as additional bathrooms, newfurnaces, private offices, additional help, and a new griev-ance system. Such working conditions, good or bad, plainlyaffected their efficiency in the performance of their duties.These employee grievances on working conditions at thevarious branches not only affected their ability to performtheir own duties, but also affected Eisenhart's ability to suc-cessfully operate the rehabilitation department, so that thegrievances were interacting; the employees' grievances wereEisenhart's grievances. For these reasons, the discharge ofEisenhart was a matter of legitimate interest to the staffemployees, and the loss of their spokesman would have asubstantial impact upon their own working conditions. Onthe facts of this case, it was therefore permissible for theemployees to engage in a strike in protest of Eisenhart'sdischarge and also to compel his reinstatement. PlastiliteCorporation, 153 NLRB 180 (1965); Kelso Marine Inc., KelStress Division, 199 NLRB 7 (1972); F. C. F. Papers Inc., ADivision of the Mead Corporation, 211 NLRB 657 (1974).It is true that the employees had turned down the requestof board members Shapiro, Corey, and Reilly to tell themtheir grievances at the subcommittee meeting on July 10,but there is no question that the employees had grievancesabout conditions that actually existed at the agency.Whether the staff's position in demanding a meeting withthe full board so as to present these grievances was reason-able or unreasonable is not material. What is material isthat these unrepresented employees had a right to demandsuch a meeting to protest existing working conditions underSection 7 of the Act, and their demand to do so was pro-tected concerted activity, for which they could not be termi-nated.This is not to say that Respondent had to yield to theemployees' demand to reinstate Eisenhart, as such a deci-sion is clearly a management prerogative. Undoubtedly, onthe morning of July I Respondent and its employees werelocked in a bitter confrontation, with the handicapped cli-ents caught in the middle. However, such hardship does not38 ABILITIES AND GOODWILLpermit an employer to violate the Act. When the meetingbroke up, there would have been no violation of the Act.had not Respondent terminated the employees. This it maynot do, as it is fundamental that an employer may not dis-charge employees for engaging in protected concerted ac-tivity guaranteed in Section 7 of the Act. By its discharge ofthese employees, Respondent converted an economic striketo an unfair labor practice strike, and the terminated em-ployees became unfair labor practice strikers.During the following week, since the employees did notnotify Respondent that they were changing their positionfrom a conditional request to return to work to an uncondi-tional one, Respondent was under no duty to reinstatethem. However, the jointly signed letter of July 18 wasplainly an unconditional offer to return to work, and theemployees at that time were entitled to be reinstated totheir former or substantially equivalent positions of em-ployment. This Respondent refused to do, and thereby vio-lated Section 8(a)( 1) of the Act.CONCLUSIONS OF LAWI. Abilities and Goodwill, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The work stoppage which began on July 9 was pro-longed by Respondent's unfair labor practice.4. By discharging and refusing to reinstate the 21 strikingemployees listed below because they engaged in protectedconcerted activity for their mutual aid and protection, Re-spondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act, in violation of Section 8(a)(l) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Respon-dent to cease and desist therefrom and to take certain affir-mative action designed to effectuate the policies of the Act.To remedy Respondent's unlawful discharge and refusalto reinstate the strikers when they made an unconditionalapplication by letter dated July 18, 1974, to return to work,Respondent will be required to offer each of them immedi-ate and full reinstatement to his or her former job or, if suchjob no longer exists, to a substantially equivalent job, with-out prejudice to his or her seniority or other rights andprivileges, and make each of them whole for any loss ofearnings he or she may have suffered by reason of the dis-crimination against him or her. Such backpay shall be com-puted on a quarterly basis, with interest therein to be com-puted in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977).244See, generally. Isis Plumbing Heating Co, 138 NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"The Respondent, Abilities and Goodwill, Inc., Portland,Maine, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging, refusing to reinstate, or otherwise dis-criminating against its employees because they have en-gaged in protected strike, work stoppage, or other concertedactivity for their mutual aid or protection.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to the employees named below (excluding Mar-vin Tanck, who has been reinstated), immediate and fullreinstatement to their former jobs or, if their jobs no longerexist, to substantially equivalent positions without prejudiceto their seniority or other rights and privileges, and makethem(including Marvin Tanck), whole for their loss earn-ings in the manner set forth in The Remedy. The employeesare: David Adams, Robert Anderson, Donald Cannan, Ce-celia Cormier, Kathleen Dunn, Maureen Fagan, DonaldFlanders, Cecile Gagne, Robert Gross, Meredith Hewitt,Naomi Kronlokken, Johanna Linnehan, Corinne Lynds,Donna Quinn, Richard Schott, Rosanna Spurling, JanStrout, John Sullivan, Marvin Tanck, Elise Thibodeau, andCarl Wilder.(b) Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for examina-tion and copying, all payroll records, social security pay-ment records, timecards, personnel records and reports, andall other records necessary to effectuate the reinstatementand backpay provisions of this Order.(c) Post at its facilities in Portland, Maine, copies of theattached notice marked "Appendix."6 Copies of the notice,on forms provided by the Regional Director for Region 1,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that thenotices are not altered, defaced or covered by any othermaterial.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.25 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.16 In the event that this Order is enforced by a judgment of a United Statescourt of appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."39